 1
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                                     DISTRICT OF NEVADA
 6
                                                ***
 7
     THE BANK OF NEW YORK MELLON FKA                    Case No. 2:16-cv-02561-RFB-BNW
 8   THE BANK OF NEW YORK, AS TRUSTEE
     FOR THE CERTIFICATEHOLDERS CWABS,                                ORDER
 9   INC. ASSET-BACKED CERTIFICATES,
     SERIES 2006-6
10
                                           Plaintiff,
11
             v.
12
     STAR HILL HOMEOWNERS
13   ASSOCIATION; SBW INVESTMENT, LLC;
     NEVADA ASSOCIATION SERVICES, INC.;
14   and SFR INVESTMENT POOL 1, LLC,
15                                      Defendants.
16   SFR INVESTMENTS POOL 1, LLC,
17                          Counter/Cross Claimant,
18           v.
19   THE BANK OF NEW YORK MELLON FKA
     THE BANK OF NEW YORK, AS TRUSTEE
20   FOR THE CERTIFICATEHOLDERS OF
     CWABS, INC., 2006-6, RICHARD A. PEREZ,
21   SR. an individual, and ROSEMARIE PEREZ, an
     individual,
22
                         Counter / Cross Defendants.
23
24
        I.        INTRODUCTION
25
             Before the Court are Plaintiff Bank of New York Mellon’s (“BNYM”) Motion for
26
     Summary Judgment, Defendant Star Hill Homeowners Association’s (the “HOA”)Motion for
27
28   Summary Judgment, and Defendant SFR Investments Pool 1, LLC’s (“SFR”) Motion for
 1   Summary Judgment, and SFR’s Motion for Default Judgment as to Richard A. Perez and
 2   Rosemarie Perez (the “Perezes”). For the following reasons, the Court denies BNYM’s motion,
 3
     grants SFR’s motion for summary judgment and the HOA’s motion for summary judgment, and
 4
     grants SFR’s motion for default judgment.
 5
 6      II.      PROCEDURAL BACKGROUND

 7            Plaintiff BNYM filed its complaint in this matter on November 4, 2016. ECF No. 1. The
 8   complaint sought declaratory relief that a nonjudicial foreclosure conducted pursuant to Chapter
 9
     116 of the Nevada Revised Statutes (“NRS”) did not extinguish its interest on the property. Id.
10
     BNYM brought claims for quiet title/ declaratory judgment against all defendants, and breach of
11
12   NRS 116.3116 and wrongful foreclosure against the HOA and Defendant Nevada Association

13   Services (“NAS”). Id. SFR answered the complaint and asserted a counterclaim for quiet title
14   against BNYM and crossclaims against the Perezes on January 3, 2017. ECF No. 20. The Perezes
15
     were served on February 3, 2017. ECF Nos. 30, 31.
16
              On January 4, 2017, SFR moved to certify a question to the Nevada Supreme Court. ECF
17
18   No. 21. The Court granted the motion on the record at a hearing on March 10, 2017. ECF No. 36.

19   The Court stayed the case in light of the certified question on May 10, 2017. ECF No. 45. On
20   December 21, 2018, the Court lifted the stay in light of the Nevada Supreme Court’s resolution of
21
     the certified question. ECF No. 50. The Clerk of the Court entered default against the Perezes on
22
     April 25, 2019. ECF No. 61. BNYM then moved for summary judgment on April 25, 2019. EFC
23
24   No. 58. ECF The motion was fully briefed. ECF Nos. 71, 74. The HOA also moved for summary

25   judgment. ECF No. 62. A response was filed. ECF No. 70. Finally, SFR also moved for summary
26   judgment and for default judgment against the Perezes. ECF Nos. 63, 64. The summary judgment
27
     motion was fully briefed. ECF Nos. 69. 75.
28



                                                   -2-
 1      III.      FACTUAL BACKGROUND
 2      The Court makes the following findings of undisputed and disputed fact.
 3
                  a. Undisputed Facts
 4
               The Perezes purchased real property located at 5020 Piney Summit Avenue, Las Vegas,
 5
 6   Nevada 89141 (the “Property”). The property was subject to the conditions, covenants, and

 7   restrictions (“CC&Rs”) of the HOA, which required the Perezes to pay dues. The purchase was
 8   financed with a $315,412.00 loan from Countrywide Home Loans. The loan was secured by a
 9
     deed of trust recorded on January 31, 2006. In August 2011, the deed of trust was assigned to
10
     BNYM, then to Green Tree Servicing LLC in October 2015, and then to BNYM in July 2016.
11
12             In January 2010, the HOA hired Defendant Nevada Association Services (“NAS”) to

13   collect on the Perezes’ delinquent account. NAS sent a letter concerning the delinquent account
14   on January 20, 2010. At the time the letter was sent, monthly assessments were $32.85, and the
15
     Perezes were five months delinquent, owing $164.25. The HOA, through NAS, proceeded to
16
     record a notice of delinquent assessment lien in February 2010, followed by a notice of default and
17
18   election to sell on May 5, 2010. The amounts owed were $888.96 and $2142.11 respectively.

19   Neither notice specified the superpriority portion of the lien or indicated whether the HOA wished
20   to foreclose on the superpriority lien.
21
               After the HOA recorded its notice of delinquent assessment lien and notice of default, the
22
     Perezes sent a $454 payment to NAS in June 2010. The HOA had a written collections policy in
23
24   effect at the time that required that “[a]ll payments received by the Association, regardless of the

25   amount paid, will be directed to the oldest assessment balance first, until such time all assessment
26   balances are paid, and then to late charges, interest, and costs of collection unless otherwise
27
     specified by written agreement.” When NAS received the Perezes’ payment, it disbursed $300
28



                                                      -3-
 1   toward collection costs and $154 to the HOA.
 2            In 2010, then-loan servicer BAC Home Loans Servicing, LP, (“BAC”) through its counsel
 3
     Miles, Bauer, Bergstrom & Winters LLC (“Miles Bauer”) sent a letter dated June 10, 2010 to NAS
 4
     requesting the superpriority amount of the lien. NAS responded with a general ledger or statement
 5
 6   of account identifying the total amount due. Based on the $32.85 monthly assessment identified in

 7   NAS’s ledger, Miles Bauer, on behalf of BAC, calculated the amount of nine months’ worth of
 8   assessments to be $295.65, and sent that amount to NAS on August 26, 2010. NAS received the
 9
     check but rejected it.
10
              In January 2012, the Perezes filed for bankruptcy. They were discharged in April 2012, but
11
12   the bankruptcy remained open until June 2012. Before the bankruptcy was closed, NAS recorded

13   a second notice of sale in May 2012. NAS never sought and was never granted relief from the
14   automatic stay of the Perezes’ bankruptcy.
15
              On September 14, 2012, the HOA held the sale. Nonparty SBW Investment LLC (“SBW”)
16
     purchased the property for $6,750. SFR acquired the property from SBW in 2013.
17
18               b. Disputed Facts

19               The Court finds there to be no material disputed facts.
20      IV.      LEGAL STANDARD
21
                 a. Motion for Summary Judgment
22
              Summary judgment is appropriate when the pleadings, depositions, answers to
23
24   interrogatories, and admissions on file, together with the affidavits, if any, show “that there is no

25   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
26   Fed. R. Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986).When considering
27
     the propriety of summary judgment, the court views all facts and draws all inferences in the light
28



                                                     -4-
 1   most favorable to the nonmoving party. Gonzalez v. City of Anaheim, 747 F.3d 789, 793 (9th Cir.
 2   2014). If the movant has carried its burden, the nonmoving party “must do more than simply show
 3
     that there is some metaphysical doubt as to the material facts …. Where the record taken as a whole
 4
     could not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for
 5
 6   trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (alteration in original) (internal quotation marks

 7   omitted).
 8          It is improper for the Court to resolve genuine factual disputes or make credibility
 9
     determinations at the summary judgment stage. Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th
10
     Cir. 2017) (citations omitted).
11
12               b. Default Judgment

13          The granting of a default judgment is a two-step process directed by Federal Rule of Civil
14   Procedure (“Rule”) 55. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). The first step is an
15
     entry of clerk's default based on a showing, by affidavit or otherwise, that the party against whom
16
     the judgment is sought “has failed to plead or otherwise defend.” Fed. R. Civ. P. 55(a). The
17
18   second step is default judgment under Rule 55(b), a decision which lies within the discretion of

19   the Court. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
20          Factors which a court, in its discretion, may consider in deciding whether to grant
21
     a default judgment include: (1) the possibility of prejudice to the plaintiff, (2) the merits of the
22
     substantive claims, (3) the sufficiency of the complaint, (4) the amount of money at stake, (5) the
23
24   possibility of a dispute of material fact, (6) whether the default was due to excusable neglect, and

25   (7) the Federal Rules' strong policy in favor of deciding cases on the merits. Eitel, 782 F.2d at
26   1471–72.
27
            If an entry of default is made, the Court accepts all well-pleaded factual allegations in the
28



                                                     -5-
 1   complaint as true; however, conclusions of law and allegations of fact that are not well-pleaded
 2   will not be deemed admitted by the defaulted party. DirecTV, Inc. v. Hoa Huynh, 503 F.3d 847,
 3
     854 (9th Cir. 2007). Additionally, the Court does not accept factual allegations relating to the
 4
     amount of damages as true. Geddes v. United Financial Group, 559 F.2d 557, 560 (9th Cir. 1977).
 5
 6   Default establishes a party's liability, but not the amount of damages claimed in the pleading. Id.

 7      V.      DISCUSSION
 8
             The Court finds that all of BNYM’s claims are time-barred and grants SFR’s motion for
 9
     default judgment.
10
                a. Statute of Limitations
11
12           SFR argues that BNYM’s claims are barred by the statute of limitations. BNYM argues

13   that SFR waived its statute of limitations argument, and that its claims are not time-barred. Because
14
     SFR raised the affirmative defense of the statute of limitations in its answer, the Court finds that
15
     the defense has not been waived. The Court now addresses the merits of the argument.
16
             For statute of limitations calculations, the clock begins on the day the cause of action
17
18   accrued. Clark v. Robison, 944 P.2d 788, 789 (Nev. 1997). A cause of action accrues “when a suit

19   may be maintained thereon.” Id. In this case, the foreclosure sale was on September 14, 2012. The
20
     Court thus finds that all of BNYM’s claims began to run on the date of the foreclosure sale as these
21
     claims all stem from issues or disputes regarding the sale and its effect. BNY filed its complaint
22
     on November 4, 2016.
23
24           SFR argues that BNYM’s claims are time-barred pursuant to the statute of limitations under

25   NRS 11.190(3), which provides a three-year statute of limitations for actions founded upon a
26
     statute. Nev. Rev. Stat. § 11.190(3). The Court agrees that BNYM’s claims are time-barred by
27
     NRS 11.190(3), but only to the extent that BNYM’s claims relate to a right protected by NRS
28



                                                     -6-
 1   116.3116 and the violation of that right. Carrington Mortg. Servs., LLC v. Tapestry at Town Ctr.
 2   Homeowners Ass’n, 381 F.Supp.3d 1289, 1293 (D. Nev. 2019). Accordingly, the Court finds that
 3
     BNYM’s breach of NRS 116.3116 and wrongful foreclosure claims are time-barred. Insofar as
 4
     BNYM’s remaining claim relies on equity and constitutional arguments, it falls within the four-
 5
 6   year catch-all provision at NRS 11.220. However, those claims are also time-barred, as Plaintiff

 7   filed its complaint on November 4, 2016—about three weeks after the statute of limitations
 8   expired. Accordingly, the Court grants summary judgment to SFR on BNYM’s quiet title claim
 9
     and to the HOA on BNYM’s breach of NRS 116.3116 and wrongful foreclosure claims.
10
                 b. SFR’s Motion for Default Judgment
11
12            In considering the seven Eitel factors, the Court finds default judgment against the Perezes

13   is warranted. The first and sixth factors warrant granting default judgment because the Perezes
14   have failed to appear in this matter, prejudicing SFR from obtaining clarification as to ownership
15
     of the property. Likewise, the failure to appear for more than three years suggests that the Perezes
16
     could not demonstrate excusable neglect if they were to appear now.
17
18            The second, third, and seventh factors also counsel in favor of granting default judgment.

19   The Court finds based upon the undisputed allegations that the foreclosure sale by the HOA
20   extinguished the Perezes’ interest in the property. See Bank of America v. SFR Investments Pool
21
     1, LLC (“Diamond Spur”), 427 P.3d 113, 121 (Nev. 2018).
22
        VI.      CONCLUSION
23
24            IT IS THEREFORE ORDERED that Defendant SFR’s Motion for Summary Judgment

25   (ECF No. 63) is GRANTED.
26            IT IS FURTHER ORDERED that Defendant Star Hill Homeowners Association’s
27
     Motion for Summary Judgment (ECF No. 62) is GRANTED as to Plaintiff’s second and third
28



                                                      -7-
 1   causes of action. The Court dismisses Plaintiff’s breach of NRS 116.3116 and wrongful
 2   foreclosure claims as time-barred.
 3
            IT IS FURTHER ORDERED that Plaintiff Bank of New York Mellon’s Motion for
 4
     Partial Summary Judgment (ECF No. 58) is DENIED.
 5
 6          IT IS FURTHER ORDERED that Defendant SFR’s Motion for Default Judgment is

 7   GRANTED. The Court declares that Richard A. Perez, Sr. and Rosemarie Perez, and any of their
 8   successors and assigns have no right, title or interest in the property and that SFR is the rightful
 9
     title owner of the property.
10
            IT IS FURTHER ORDERED that the $500 cash deposit (ECF No. 19), plus any accrued
11
12   interest, be returned to the Legal Owner designated in the certificate.

13          IT IS FURTHER ORDERED that the notices of lis pendens filed in this case (ECF Nos.
14   3, 22) are expunged.
15
            The Clerk of the Court is instructed to close the case.
16
17
18          DATED March 31, 2020
                                                           _______________________________
19                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28



                                                     -8-
